Citation Nr: 1809274	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 352	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifested by high cholesterol.

3.  Entitlement to service connection for elevated glucose.

4.  Entitlement to service connection for a metabolic disorder.

5.  Entitlement to a rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  An October 2009 rating decision denied service connection for hypertension, a disability manifested by high cholesterol, elevated glucose and a metabolic disorder.  A December 2010 rating decision granted service connection for ischemic heart disease, rated 10 percent effective March 24, 2009 (a March 2011 rating decision assigned an earlier effective date of January 23, 2009 for the award).  In his substantive appeal received in April 2014, the Veteran requested a hearing before the Board; in February 2016, he withdrew the hearing request.

The issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran's claimed elevated cholesterol is not of itself a compensable disability; a disability related to service underlying that finding is not shown.

2.  The Veteran's elevated glucose is not of itself a compensable disability; a  disability related to service underlying that finding is not shown.

3.  The Veteran is not shown to have a metabolic disorder.  

4.  The Veteran is on continuous medication for ischemic heart disease; there is no evidence of hypertrophy or dilatation; he has a workload of greater than 10.9 METs.





CONCLUSIONS OF LAW

1.  Service connection for high cholesterol is not warranted.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for elevated glucose is not warranted.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  Service connection for a metabolic disorder is not warranted.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  A rating in excess of 10 percent for ischemic heart disease is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in April and May 2009, July 2010 and November 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the matter of the rating for ischemic heart disease is on appeal from the initial rating assigned with the award of service connection, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to assess the severity of his heart disease.  He was not afforded VA examinations to ascertain the etiology of his claimed high cholesterol, elevated glucose or a metabolic disorder.  As there is no evidence of a metabolic disability or a disability related to service underlying his elevated cholesterol and glucose, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to obtain medical opinions in the matters is not necessary.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings concerning high cholesterol, elevated glucose or a metabolic condition.  On November 1970 service separation examination no pertinent abnormality was noted; urinalysis was negative for sugar.   

Of record is a study that found that a Veteran with posttraumatic stress disorder (PTSD) is more likely to have metabolic syndrome than a Veteran without PTSD.  Also of record is a Google search results linking PTSD and metabolic syndrome.

Private medical records show that in November 1989, the Veteran's cholesterol was 267.  In February 1990, he was noted to have elevated cholesterol.  In August 2006, his fasting glucose was elevated.

VA outpatient treatment records show that in May 2004, blood tests found that the Veteran's cholesterol was 177, LDL was 103 and HDL was 43.  In September 2004, it was noted that he had hypercholesterolemia.  In April 2009, he was noted to be pre-diabetic.

On March 2010 VA examination, it was noted that the Veteran was on medication for heart disease.  Examination found no evidence of congestive heart failure.  It was noted that stress images were negative.  The ejection fraction was 70 percent, suggesting an element of diastolic heart failure.  He achieved a METs level of 10.9.  The diagnoses were coronary artery disease and dyslipidemia.  

On December 2013 VA heart examination, it was reported that the Veteran was on continuous medication for heart disease.  He had not suffered a myocardial infarction, and did not have congestive heart failure or cardiac arrhythmia.  There was no evidence of cardiac hypertrophy or dilatation.  An electrocardiogram in May 2013 was normal.  An echocardiogram in May 2013 found that the left ventricular ejection fraction was 60 percent.  It was noted that wall motion and thickness were normal.  It was also noted that the most recent exercise stress test, in April 2010, was normal, with a METs level of 10.9.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The initial indication in the record of elevated cholesterol was in 1989, approximately 19 years following the Veteran's discharge from service.  High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.  Similarly, an elevated blood glucose was first documented in 2006.  

There is no clinical evidence in the record that the Veteran has (or has had) a metabolic disorder, to include syndrome X, as he has claimed.  

In essence, elevated cholesterol and elevated glucose are findings on diagnostic studies, and not of themselves disabilities due to disease or injury.  There is no evidence in the record suggesting that the Veteran's elevated cholesterol or elevated glucose causes any impairment of earning capacity.  There is likewise no evidence that any such disability might be related to his service.  In that regard, it is noteworthy that, while he has been characterized as pre-diabetic, he has not been found to have diabetes (which would warrant a presumption of service connection under 38 U.S.C.A. § 1116), and that service connection for ischemic heart disease (coronary artery disease) is already established.  As the Veteran has not been found to have a metabolic disability or disabilities underlying his elevated cholesterol and glucose, he has not presented valid claims of service connection for such disabilities.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in these matters must be denied.

	Increased rating 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted with a workload of greater than 7 METs, but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Code 7005.

On March 2010 and December 2013 VA examinations it was noted that the Veteran is on medication for coronary artery disease.  Testing in April 2010 found that the left ventricular ejection fraction was 70 percent; in May 2013 it was 60 percent .  The Veteran was able to achieve a workload of 10.9 METs.  There is no evidence of cardiac hypertrophy or dilatation.  These findings do not support that at any time under consideration the criteria for the next higher (30 percent) rating for coronary artery disease were met (or approximated).  Accordingly, a rating in excess of 10 percent for ischemic heart disease not warranted.


ORDER

Service connection for high cholesterol, elevated glucose, and a metabolic disorder is denied.

A rating in excess of 10 percent for ischemic heart disease is denied.
REMAND

Regarding the claim of service connection for hypertension, the Veteran's STRs are silent for complaints or findings pertaining to hypertension; on the November 1970 service separation examination his blood pressure was normal.  On VA examination in February 1971 (approximately three months after his discharge from service) his blood pressure was 150/88.  Private medical records show that in February 1990, he had a diagnosis of mild hypertension.  

On July 2009 VA examination, the examiner noted that the onset of the Veteran's hypertension was in 1971, as it was found on a routine physical examination.  The examiner opined that the Veteran's hypertension was not due to or aggravated by his service-connected PTSD.  The significance of the blood pressure elevation within months after service has not been adequately addressed by a medical opinion.  

Accordingly, the case is REMANDED for the following :

1.  The AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician (e.g., internist or cardiologist) for review and an advisory medical opinion regarding the likely etiology for the Veteran's hypertension.  Based on review of the record, the consulting physician should provide responses to the following:

(a)  Did the Veteran's hypertension (at least as likely as not) have its onset in service?

(b) Was the hypertension manifested to a compensable degree within the first year following the Veteran's discharge from service in November 1970?  [Before responding, the provider should review the criteria in 38 C.F.R. § 4.104. Code 7101.] 

(c) If the responses to (a) and (b) are both no, was the hypertension caused or aggravated (the opinion must address aggravation) by 

(i) The Veteran's PTSD?

(ii) The Veteran's ischemic heart disease?

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

2.   The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his agent opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


